Case 2:20-mc-00092-JAK-PD Document 13 Filed 09/23/20 Page 1 of 2 Page ID #:380

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 2:20-mc-00092-JAK (PDx)                                  Date: September 23, 2020
 Title         National Labor Relations Board v Universal Logistics Holdings, Inc




 Present: The Honorable: Patricia Donahue, United States Magistrate Judge


                  Isabel Martinez                                      N/A
                   Deputy Clerk                              Court Reporter / Recorder

         Attorneys Present for Applicant:              Attorneys Present for Respondent:

                     N/A                                               N/A

 Proceedings:           (In Chambers) Order Re: Application for Order Requiring
                        Compliance with Administrative Subpoena Briefing
                        Schedule

       Before the Court is an Application for Order Requiring Compliance with
 Administrative Subpoena Duces Tecum B-1-18P10OH (“Application”) issued to
 Respondent Universal Logistics Holdings, Inc. (“Respondent”) filed by Applicant
 National Labor Relations Board (“NLRB”). [Dkt. No. 1.] On September 22, 2020,
 the matter was referred to the Magistrate Judge for review and determination.
 [Dkt. No. 12.]

          The Court issues the following briefing schedule:

          1.      Respondent’s opposition(s), or notice(s) of non-opposition, to
                  the Application must be served and filed no later than October
                  22, 2020. Respondent is cautioned that failure to timely file an
                  opposition may result in the granting of the Application in its entirety.

          2.      NLRB’s reply, if any, shall be served and filed no later than
                  October 29, 2020.




 CV-90 (03/15)                         Civil Minutes – General                       Page 1 of 2
Case 2:20-mc-00092-JAK-PD Document 13 Filed 09/23/20 Page 2 of 2 Page ID #:381

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 2:20-mc-00092-JAK (PDx)                               Date: September 23, 2020
 Title        National Labor Relations Board v Universal Logistics Holdings, Inc


         3.      Unless otherwise ordered, the Application will be taken under
                 submission, without oral argument, when briefing is complete, and the
                 parties will be notified by mail or email of all further proceedings.

         4.      NLRB shall serve a copy of this Order on Respondent and file a
                 proof of service no later than September 28, 2020.



 IT IS SO ORDERED.




                                                                                           :
                                                               Initials of Preparer   im




 CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
